Citation Nr: 1413733	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at Bryan LGH Medical Center, East, on August 29, 2007. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs Medical Center (VAMC) in Lincoln, Nebraska.   

In April 2012 the Board remanded this case to the VAMC for further development and it has now been returned to the Board.  

It is noted that the matter of the rating reduction for PTSD is not before the Board as the Veteran failed to timely perfect an appeal of the April 2009 rating decision. 

The appeal is again REMANDED to the RO via the VAMC.  VA will notify the Veteran if further action is required.


REMAND

In its April 2012 remand, the Board directed the VAMC to provide notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include information specific to the evidence necessary to substantiate a claim for reimbursement under 38 U.S.C.A. §§ 1725 and 1728.  The VAMC issued a notice letter in February 2013 but it was not adequate because it did not address 38 U.S.C.A. §§ 1725 and 1728.  There was not substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Further, the regulations that provide for reimbursement or payment of non-VA emergency treatment were amended effective when October 10, 2008, during the pendency of this appeal.  See 38 U.S.C.A. §§ 1725 and 1728 (West 2002 and Supp. 2013).  The Veteran should be provided with both the previous and revised criteria.

In August 2013, the Veteran informed the VAMC that he wanted to testify at a Travel Board hearing before a member of the Board.  He reiterated this request via email later in August 2013.  A Travel Board hearing must be scheduled.  38 C.F.R. §§ 19.9, 20.704 (2013).


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice as to what is required to substantiate a claim for medical payment or reimbursement under BOTH 38 U.S.C.A. §§ 1725 AND 1728 (to include the criteria in effect before AND after October 10, 2008), and the respective roles of the Veteran and VA in obtaining such evidence.  

2. Unless the Veteran withdraws his request for a hearing in writing, the VAMC should transfer his case to the Regional Office (RO) to schedule him for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

